Citation Nr: 0524174	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-16 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
rating decision of January 1954, which assigned a 10 percent 
rating for right neck scar with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In July 2005, the Board conducted further development with 
regard to this case, and an expert medical opinion was 
obtained.  Notably, a determination whether there was clear 
and unmistakable error must be based on the record and law 
which existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet.App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) 
(en banc).  As such, the July 2005 medical opinion cannot be 
considered in the adjudication of this case.


FINDINGS OF FACT

1.  By a rating decision dated in January 1954, the RO 
granted service connection for scar, right neck, with 
retained foreign bodies, and assigned a 10 percent rating 
under Diagnostic Code 5323, the Diagnostic Code pertaining to 
damage of the muscles that control the movements of the head, 
and the fixators for shoulder movement.

2.  There was no undebatable error of fact or law in the 
January 1954 rating decision.


CONCLUSION OF LAW

The January 1954 RO decision that assigned a 10 percent 
rating for scar, right neck, with retained foreign bodies, 
was not clearly and unmistakably erroneous.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1951 to April 
1953.  

In September 1951, the veteran was wounded in combat by 
mortar fragments.  They penetrated the right side of his 
neck.  On examination, there was a one by one centimeter 
wound at the right side of the neck located five centimeters 
posterior to the right ear lobe.  There was swelling in that 
area.  Cervical X-rays were not remarkable, and foreign 
bodies were not seen.  Accordingly, the wound was debrided, 
and an unknown artery was ligated.  Post operatively the 
appellant did well save for weakness of the trapezius.  

A November 1951 service medical record indicates that the 
veteran had a "wound missile, right neck, with spinal 
accessory nerve involvement."  Physical examination in 
November 1951 showed that the wound was well healed.  
Notably, the veteran could not raise his right arm above the 
level of the shoulder and the trapezius was thought to be 
paralyzed.  The veteran showed signs of recovery, however, 
there was still some weakness in the trapezius.  There was 
also a small area of hypesthesia over the angle of the jaw on 
the right.  The veteran was seen by the neurosurgical 
consultant who felt no therapy was indicated.  It was felt 
that the slight weakness of the trapezius would be no great 
handicap, and the veteran was returned to duty.  

A February 1952 service medical record indicates that an X-
ray of the cervical spine showed three metallic foreign 
bodies at the level of C-1 lying in the soft tissues anterior 
to the spine.  No evidence of bony injury was seen.  

A May 1952 service medical record indicates that X-ray of the 
skull showed the bony tables to be normal.  The sella, 
sphenoid wings, and petrous ridges were normal.  The pineal 
was not seen.  There were three metallic foreign bodies in 
the soft tissues of the right side of the neck, anterior and 
lateral to the body of C-1.  The impression was normal skull, 
foreign bodies in the neck.  

In October 1953, the veteran filed a claim for service 
connection for a neck wound.  

A VA examination was conducted in December 1953.  The 
clinical history indicates that the veteran sustained a shell 
fragment wound in his neck in September 1951 in Korea.  He 
was treated for 2 1/2 months in Japan.  He complained of 
weakness of the right shoulder, which tired on any long 
exertion or heavy lifting.  He had no trouble with his neck 
otherwise.  Physical examination revealed that the appellant 
was right handed.  He had a 1/2-inch diameter shell fragment 
wound scar on the right side of his neck, behind the upper 
part of the posterior border of the sterno-mastoid muscle.  
There was a linear post-operative scar nearly four inches 
long on the crease of his neck anteriorly.  There were right 
trapezius muscle scars.  There was definite atrophy (for a 
right-handed person).  The cervical spine motion was normal 
in all directions.  Right shoulder motion was normal.  He had 
no trouble raising his arm straight up.  There was no sensory 
loss.  Handgrip strength was satisfactory.  The diagnosis was 
shell fragment wound right side of neck, with weakness of the 
trapezius muscle.  

In January 1954, the RO assigned a 10 percent rating for 
scar, neck right, with retained foreign bodies under 
Diagnostic Code 5323.  Such was assigned under VA's 1945 
Schedule for Rating Disabilities.

II.  Legal Analysis

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), which prescribes VA duties to 
advise a claimant of the evidence needed to substantiate a 
claim, and to help a claimant obtain that evidence, was 
enacted during the pendency of this appeal.  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  VA duties are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  There are, however, 
some claims to which the VCAA does not apply, one of which is 
a claim based on an allegation that a VA decision is clearly 
and unmistakably erroneous.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  Therefore, further discussion of the 
VCAA is not warranted.
The veteran asserts that there was clear and unmistakable 
error (CUE) in the January 1954 rating decision, which 
granted service connection and a 10 percent rating for scar, 
neck right, with retained foreign bodies.  The veteran did 
not appeal that decision, and it is thus considered final, 
although it may be reversed if found to be based upon CUE.  
Legal authority provides that, where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and, for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law which existed at the time 
of the prior adjudication in question.  Damrel.

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 
Vet.App. 40, 43-44 (1993).

It is important for the veteran to understand that a claim of 
CUE with a prior rating action must be based on both the law 
and facts that exist at the time of the rating action.  
Simply stated, the Board cannot find CUE in a rating action 
issued more than fifty years ago based on evidence or a law 
that did not exist at the time the RO adjudicated the claim.

Law at the Time of the 1954 RO Decision
	
The 1945 Schedule for Rating Disabilities provided the 
following guidelines for evaluating muscle injuries:

Principles of Combined Ratings.-The following principles as 
to combination of ratings of muscle injuries in the same 
anatomical segment, or of muscle injuries affecting the 
movements of a single joint, either alone or in combination 
or limitation of the arc of motion will govern the ratings:

(1) Muscle injuries in the same anatomical region, i.e., 
(a) shoulder girdle and arm, (b) forearms and hand, (c) 
pelvic girdle and thigh, (d) leg and foot, will not be 
combined, instead, the rating for the major group 
affected will be elevated from moderate to moderately 
severe, or from moderately severe to severe, according 
to the severity of the aggregate impairment of function 
of the extremity.  VA Schedule for Rating Disabilities, 
1945 Edition, Par. 16(1) (GPO 1945).  

Factors to be Considered in the Evaluation of Disabilities 
Residual to Healed Wounds Involving Muscle Groups Due to 
Gunshot of Other Trauma.

(1) Slight (Insignificant) Disability of Muscles.

Type of injury.-Simple wound of muscle without 
debridement infection or effects of laceration.

History and complaint.-Service department record wound 
of slight severity or relatively brief treatment and 
return to duty.  Healing with good functional results.  
No consistent complaint of cardinal symptoms of muscle 
injury or painful residuals.  

Objective findings.-Minimum scar; slight, if any, 
evidence of fascial defect or atrophy or of impaired 
tonus.  No significant impairment of function and no 
retained metallic fragments.

(2) Moderate Disability of Muscles. 

Type of injury.-Through and through or deep penetrating 
wound of relatively short track by single bullet or 
small shell or shrapnel fragment are to be considered as 
of at least moderate degree.  Absence of explosive 
effect of high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.-Service department record or 
other sufficient evidence of hospitalization in service 
for treatment of wound.  Record in the file of 
consistent complaint on record from first examination 
forward, of one or more of the cardinal symptoms of 
muscle wounds (described above) particularly fatigue and 
fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.

Objective findings.-Entrance and (if present) exit 
scars linear or relatively small, and so situated as to 
indicate relatively short track of missile through 
muscle tissue; signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  (In 
such tests the rule that with strong efforts, 
antagonistic muscles relax is to be applied to insure 
validity of tests.)

(3) Moderately Severe Disability of Muscles.

Type of injury.-Through and through or deep penetrating 
wound by high velocity missile of small size or large 
missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.

History and complaint.-Service department record of 
other sufficient evidence showing hospitalization for 
prolonged period in service for treatment of wound of 
severe grade.  Record in the file of consistent 
complaint of cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to keep 
up to production standards is to be considered, if 
present.  

Objective findings.-Entrance and (if present) exit 
scars relatively large and so situated as to indicated 
track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance of muscle 
groups involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.

VA Schedule for Rating Disabilities, 1945 Edition, Par. 17 
(GPO 1945).  

Diagnostic Code 5301 (1945 ed.), Group I.  Extrinsic muscles 
of the shoulder girdle.  (1) Trapezius; (2)  levator 
scapulae; (3) serratus magnus.  (Function:  Upward rotation 
of scapula.  Elevators of arm above shoulder level).  For a 
slight disability to either extremity, a noncompensable 
rating was warranted.  For a moderate disability, a 10 
percent rating was warranted for either extremity.  A 
moderately severe disability warranted a 30 percent rating 
for the major extremity.

Diagnostic Code 5323 (1945 ed.), Group XXIII, Lateral and 
posterior muscles of the neck.  Suboccipital; lateral 
vertebral and anterior vertebral muscles.  (Function: 
Movements of head; fixators for shoulder movements).  For a 
slight disability, a noncompensable rating was warranted.  A 
moderate disability warranted a 10 percent rating.  A 
moderately severe disability warranted a 20 percent rating.  

A note to the 1945 Rating Schedule indicated that in rating 
disability from injuries of the musculoskeletal system, 
attention is to be given first to the deeper structures 
injured, bones, joints, and nerves.  A compound comminuted 
fracture, for example, with muscle damage from the missile, 
establishes severe muscle injury, and there may be additional 
disability from malunion of bone, ankylosis, etc.  The 
location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged.  VA Schedule for Rating Disabilities, 1945 Edition 
(GPO 1945).

Discussion

The rating decision of January 1954 granted service 
connection for scar, right neck, with retained foreign 
bodies, and assigned a 10 percent rating for moderate 
disability under Diagnostic Code 5323.  As noted above, 
Diagnostic Code 5323 encompasses Muscle Group XXIII, the 
lateral and posterior muscles of the neck, i.e., the muscles 
that control the movements of the head, and the fixators for 
shoulder movements.

In an August 1999 letter, the veteran alleged that VA made a 
mistake in rating his claim for neck and back injuries.  He 
stated that he should have received much more than 20 [sic] 
percent.  He indicated that his neck arteries were damaged 
and his trapezius muscle was paralyzed.  

In an April 2000 Memorandum, the veteran's representative 
asserted that there was CUE in the January 1954 RO decision 
in failing to rate the muscle group injuries and the 
neurological residuals of the shell fragment wound to his 
neck.  The representative contended that the veteran should 
have been rated for a severe muscle injury to Muscle Group I, 
and should have been awarded service-connection at 40 percent 
for that injury.  

In this case, it is undisputed that the veteran is right-
handed.  Service medical records and the December 1953 post-
service VA medical examination considered by the RO at the 
time of the January 1954 decision clearly document that the 
veteran sustained a shell fragment wound in the right side of 
the neck.  The service medical records indicate that the 
veteran incurred a wound to the right side of his neck, with 
spinal accessory nerve involvement.  The December 1953 VA 
examination, however, noted that the veteran had no trouble 
with his neck, but did complain of right shoulder weakness.  
There was definite atrophy in the right arm.  Cervical spine 
motion was normal in all directions.  The veteran had no 
trouble raising his arm straight up, there was no sensory 
loss, and handgrip was satisfactory.  The diagnosis was shell 
fragment wound right side of neck, with trapezius muscle 
weakness.    

In light of the medical evidence of record, applicable law, 
and regulations in effect at the time of the January 1954 
rating decision, the Board has determined that those facts 
reasonably supported the determination made by the RO.  The 
RO's decision to not assign service connection for Muscle 
Group I injury was not clearly erroneous.  In this respect, 
the December 1953 VA examination indicated that the veteran 
had weakness of the trapezius muscle, which was manifested by 
weakness in the right shoulder.  Notably, however, the 
veteran had no trouble with raising his arm straight up, the 
neck was normal, and cervical motion was normal.  Diagnostic 
Code 5301 encompasses Muscle Group I, the muscles of the 
shoulder girdle, including the trapezius muscle, and governs 
the upward rotation of the scapula and the elevators of the 
arm above the shoulder level.  As noted above, the RO granted 
service connection for Muscle Group XXIII, which encompasses 
the movements of the shoulder.  The Board does not find it 
"undebatable" that the veteran should have been granted 
service connection for Muscle Group I.  Instead, the Board 
finds that the RO's decision to grant service connection for 
Muscle Group XXIII was a reasonable exercise of rating 
judgment based on the evidence that showed that the veteran 
had weakness in the shoulder, but was able to raise his arm.  
Thus, it could be said that the RO granted service connection 
for Muscle Group XXIII because the veteran's injury had 
affected his shoulder movements, but did not prevent him from 
elevating his arm above the shoulder level.  Thus, the Board 
cannot conclude that the RO's January 1954 rating 
determination was undebatably erroneous, as the most current 
evidence at the time of the January 1954 decision showed 
right shoulder weakness, but there was no evidence of a lack 
of ability to move the shoulder, nor was there a neck 
disability.  

Furthermore, the Board finds that the assigned 10 percent 
rating, which indicates a moderate disability to Muscle Group 
XXIII, was not clearly and unmistakably erroneous.  The 
veteran's representative contends that a 40 percent rating 
for a severe disability was warranted because the veteran 
suffered a deep penetrating wound due to a high-velocity 
missile, and extensive debridement of the wound took place.  
However, under the regulations in effect at the time of the 
January 1954 rating decision, the RO was to evaluate a 
disability like the veteran's considering factors such as the 
type of injury, but also objective findings relating to the 
disability in question.  The December 1953 VA examination 
indicated that there were two neck scars, one a 1/2-inch in 
length, the other 4 inches in length, and various right-side 
trapezius muscle scars.  Notably, the evidence was against 
finding even a moderately severe injury manifested by a 
moderate loss of deep fascia, moderate loss of muscle 
substance, or marked or moderately severe loss of strength 
and endurance.  Likewise, the evidence did not indicate that 
there was shattering bone fracture, extensive debridement or 
prolonged infection, nor was there an indication of extensive 
ragged, depressed, and adherent skin scars, nor adhesion of 
the scar to the scapula or vertebrae, all which would 
indicate a severe disability of the muscles.  Finally, the 
December 1953 VA examination showed no evidence of any 
neurological impairment.  

Thus, because reasonable minds may differ as to what rating 
should have been assigned in the January 1954 rating 
decision, based on the evidence then available, and the then 
applicable law, the Board can not conclude that the RO's 
January 1954 rating determination was undebatably erroneous.  
Simply put, it was a reasonable exercise of rating judgment 
to conclude in January 1954 that the record did not show a 
more than moderate disability of the right shoulder muscles.  

Therefore, the Board cannot find clear and unmistakable error 
with respect to the January 1954 rating decision.

The appeal is denied.




ORDER

The January 1954 rating decision was not clearly and 
unmistakably erroneous.



	                        
____________________________________________
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


